Case 5:21-cv-01229-PA-SP Document 1-2 Filed 07/23/21 Page 1 of 14 Page ID #:11




        EXHIBIT A
  Case 5:21-cv-01229-PA-SP Document 1-2 Filed 07/23/21 Page 2 of 14 Page ID #:12



                                                                                                                                                    sum-100
                                            SUMMONS                                                                       (
                                                                                                                              FOR COURT USE ONLY
                                                                                                                           SOLO PARA USO OE LA CORTE)
                                  (CITACION JUDICIAL)
  NOTICE TO DEFENDANT:
(AVISO AL DEMANDADO):                                                                                                          FILED
                                                                                                                         Superior Court of California
SHAMROCK FOODS COMPANY DBA SHAMROCK FOODS TRANSPORTATION,CO,an                                                              County of Riverside
Arizona Corporation; and DOES 1 TO 40, inclusive
                                                                                                                                   5/28/2021
 YOU ARE BEING SUED BY PLAINTIFF:                                                                                                  J. Bishop
(LO ESTA DEMANDANDO EL DEMANDANTE):                                                                                           Electronically Filed
JONATHAN SMITH

   NOTICE! You have been sued. The court may decide against you without your being heard unless you respond within 30 days. Read the information
   below.
     You have 30 CALENDAR DAYS after this summons and legal papers are served on you to file a written response at this court and have a copy
  served on the plaintiff. A letter or phone call will not protect you. Your written response must be In proper legal form if you want the court to hear your
  case. There may be a court form that you can use for your response. You can find these court forms and more Information at the California Courts
  Online Self-Help Center (www.counInfo.ca.goviselfhelp). your county law library, or the courthouse nearest you. If you cannot pay the filing fee, ask the
  court clerk fore fee waiver form. If you do not file your response on time, you may lose the case by default, and your wages, money,and property may
   be taken without further warning from the court,
     There are other legal requirements. You may want to call an attorney right away. If you do not know an attorney, you may want to call an attorney
  referral service. If you cannot afford an attorney, you may be eligible for free legal services from a nonprofit legal services program. You can locate
  these nonprofit groups at the California Legal Services Web site (www.lawhelpcalifornia•of9). the California Courts Online Self-Help Center
 (www.courtinfo.ca.goviselfhelp), or by contacting your local court or county bar association. NOTE:The court has a statutory lien for waived fees and
 costs on any settlement or arbitration award of $10.000 or more in a civil case. The court's lien must be paid before the court will dismiss the case.
            Lo hen demanded°. Si no responde dentro de 30 dlas, la cone puede clod& en su contra sin escucharsu version. Lee la informacion a
  continuaclen.
     Tiene 300/AS DE CALENDAR* despues de que le entreguen este cfiacion y papeles legates pare presenter una respuesta por escrito en este
  code y hacer que se entregue una copia al demandante. Una carte o una liamada telefenice no lo protegen. Su respuesta por escrito tiene que estar
  en formato legal correcto si desea que procesen su caso en la cone. Es posible que haya un formulado que usted puede user pare su respuesta.
 Puede encontrar estos formularios de la cone y mas informaan en et Centro de Ayuda de las Cortes de California (wvAvsucorte.ca.gov), en la
  biblioteca de leyes de su condado o en la carte que le quede ms cerca. S/no puede pager Ia cuota de presentecion, pida al secreted° de la cone que
  le dé un formulario de exencion de pago de cuotas. SI no presenta su respuesta a tiempo, puede perder el caso por incumpllmiento y la cone to padre
  guitar su sueldo, diner° y blenes sln mas advenencia.
     Hay otros requisitos legates. Es recomendable qua!lame a un abogado Inmedlatamente. Si no conoce a un abogado, puede Hamar a un setvicio de
  remislen a abogados. Si no puede pager a un abogado, es posible que cumpla con los requlsitos pare obtener senricios legates graluitos de un
  programa de servicios legates sin fines de lucre. Puede encontrar estos grupos sin fines de lucro en el sitio web de California Legal Services,
(waw.lawheipcalifornla.org), en el Centro de Ayuda de las Cortes de California,(www.sucorte.ca.gov)o poniendose en contact° con la cone o el
  coleglo de abogados locales. AVISO:Por ley, la cone tiene derecho a reciamar las cuotas y los costos exentos por imponer un gravamen sobre
  cualquler recuperation de $100006 mas de valor recibir:la mediante un acuerdo o una concesion de arbitraje en un caso de derecho civil. Thane que
 pager el gravamen de la cone antes de que la cone pueda desechar el caso.
 The name and address of the court is:                                                                       CASE NUMBER:(Nomen)del Caso):
(El nombre y direccian de to carte es):
 Riverside Historic Courthouse,4050 Main Street, Riverside, California 92501                                    CVRI2102628
 The name, address, and telephone number of plaintiff's attorney, or plaintiff without an attorney, is: (El nombre, la direccion y el namero
 de telefono del abogado del demandante, o del demandante que no tiene abogado, es):
 Stephen M. Rinke, The Rinke Law Firm, PC,9440 Santa Monica Blvd., #301, Beverly Hills, CA 90210; ph. 310-556-9653
DATE:                                                                        Clerk, by                                                              , Deputy
(Fecha)                    5/28/2021                                        (Secreterio)                                                            (Adjunto)
(For proofofservice ofthis summons, use Proof of Service of Summons(form POS-010).)
(Para prueba de entrega de esta citation use el fonnulario Proof of Service of Summons,(POS-010)).
                               NOTICE TO THE PERSON SERVED: You are served
                                       1.   ni as an individual defendant.
                                       2. CM as the person sued under the fictitious name of (specify):
                                                         Shamrock Foods Company DBA Shamrock Foods Transportation, CO,an Arizona Corporation
                                            DO
                                             on behalf of(specify):
                                            under:   nu      CCP 416.10(corporation)                         ni CCP 416.60(minor)
                                                    ri CCP 416.20 (defunct corporation)                     F-1 CCP 416.70(conservatee)
                                                     I   ICCP 416.40 (association or partnership)           El CCP 416.90(authorized person)
                                                    n1 other (specify):
                                      4.    1-7    by personal delivery on (date):
                                                                                                                                                       Page 1    1
 Form Adopted for Mandatory Uce
 Judicial Council of Cagomia
                                                                       SUMMONS                                                Code of Civil Procedure §§ 412.20,485
                                                                                                                                                  www.courts.ca.gou
 SUM-100 (Roy. July 1, 20051
Case 5:21-cv-01229-PA-SP Document 1-2 Filed 07/23/21 Page 3 of 14 Page ID #:13




•    1 STEPHEN M. RINKA,SBN 219626
                                                                            FILED
                                                                      Superior Court of California
       Email: srinka@rinkalaw.com                                        County of Riverside
     2 THE RINKA LAW FIRM,PC                                                   5/28/2021
       9440 Santa Monica Blvd., Suite 301
      'llleverly Hills, California 90210                                       J. Bishop
       Telephone:(310)556-9653                                             Electronically Filed
     4 Facsimile:(310)579-8768

     5   Attorneys for Plaintiff
         JONATHAN SMITH
     6

     7
     8                      SUPERIOR COURT OF THE STATE OF CALIFORNIA

     9                                       COUNTY OF RIVERSIDE

    10
         JONATHAN SMITH,                                     Case No.         CVRI2102628
    11
                       Plaintiff,                            COMPLAINT FOR DAMAGES FOR:
    12
                VS.                                              1. Disability Discrimination
    13                                                             [Government Code §12900 et seq.]
         SHAMROCK FOODS COMPANY DBA                              2. Disability Harassment[Government
    14   SHAMROCK FOODS TRANSPORTATION,                             Code §12900 et seq.]
         CO, an Arizona Corporation; and DOES 1 TO               3. Wrongful Termination - FEHA
    15   40, inclusive,                                            [Government Code §12940(a)]
                                                                 4. Failure to Prevent Discrimination
    16                  Defendants.
                                                             Demand for Jury Trial On All Causes of
    17                                                       Action

    18

    19

    20          Plaintiff, Jonathan Smith ("Smith" or "Plaintiff') complains of Defendants Shamrock

    21   Foods Company dba Shamrock Foods Transportation Inc.("Shamrock") and DOES 1 —40

    22 (collectively referred to as Defendants)and alleges as follows:

    23                                      JURISDICTION AND VENUE

    24          1.      Plaintiff Jonathan Smith is an individual residing in the County of San

    25   Bernardino, State of California.

    26          2.      Defendant Shamrock Foods Company dba Shamrock Foods Transportation Inc.,

    27   is an Arizona Corporation, doing business in Riverside County at 12400 Riverside Drive,

    28   Eastvale, CA 91752.


         COMPLAINT
         CASE NO.:
Case 5:21-cv-01229-PA-SP Document 1-2 Filed 07/23/21 Page 4 of 14 Page ID #:14




    1           3.      The true names and capacities ofthe Defendants, DOES 1 through 40, inclusive,

    2   whether individual, corporate, associate or otherwise, are unknown to Plaintiff at the time of

    3   filing this Complaint and Plaintiff, therefore, sues said Defendants by such fictitious names and

    4   will ask leave of court to amend this Complaint to show their true names or capacities when the
    5   same have been ascertained. Plaintiff is informed and believes, and thereon alleges that each of

    6 the DOE Defendants are, in some manner, responsible for the events and happenings herein set
    7 forth and proximately caused injury and damages to the Plaintiff as herein alleged.

    8           4.      Plaintiff is informed and believes, and thereon alleges, that at all material times
    9 each Doe Defendant's actions and conduct were known to, authorized, and ratified by Shamrock

   10 and/or its agents. Plaintiff is informed and believes, and thereon alleges, that all conduct by the

   11   individual Defendants that was outside of the scope of their authority was known to, authorized,
   12 and ratified by the co-defendants and/or Shamrock and/or its agents.

   13           5.      Plaintiff is informed and thereon alleges that the Defendants knowingly and

   14   willfully conspired and agreed among themselves to do the acts herein alleged. Defendant did
   15   those acts in furtherance of their conspiracy. Defendants furthered their conspiracy by

   16 cooperation, lending aid, encouragement, ratification, and adopting the acts of each other.

   17          6.       At all times relevant herein, Defendant Does 1 through 50 were acting in the
   18   course and scope oftheir employment as an agent, manager, director, and/or employee of

   19 Defendant Shamrock.

   20           7.     Plaintiff is informed and believes that at all times relevant to this complaint
   21   Defendants and each of them acted within the scope of their legal employment and authorized
   22 agent for Shamrock. Therefore, any liability under this complaint that is found against or which

   23   applies to any individual or all individual Defendants also applies to Shamrock under the legal
   24   doctrine of respondent superior. The acts or omissions of each individual Defendant are the acts

   25   and omissions of Shamrock.
   26          8.       Venue is proper in this jurisdiction pursuant to California Code of Civil Procedure

   27 § 395(a) because all defendants are subject to personal jurisdiction in this district and a

   28   substantial part of events or omissions giving rise to the claim originated in this judicial district.

        COMPLAINT                                       -2
        CASE NO.:
Case 5:21-cv-01229-PA-SP Document 1-2 Filed 07/23/21 Page 5 of 14 Page ID #:15




     1                           ALLEGATIONS COMMON TO ALL PARTIES

    2            9.      Defendant Shamrock is a food distributor that serves the restaurant industry.

    3 Plaintiff began working for Defendant Shamrock in April 2020 as a delivery driver. Along with

    4 driving food products to various restaurants, Plaintiff was also required to unload the food

    5    products offthe truck and using a dolly, bring the food products inside the restaurant. Because

    6 some ofthe deliveries could be rather large, the product could be quite heavy.

    7            10.     On or about October 8, 2020, Plaintiff was making a delivery when his left leg
    8    slipped on the floor causing it to go up. Naturally, Plaintiff became unbalanced causing him to
    9    bang his left elbow, shoulder, back and head. Given the nature of Plaintiffs injuries, he was
   10 required to file a Worker's Compensation claim and go on modified duty.

   11            1 1.    From the moment that Plaintiff suffered his injury Defendants did everything
   12 possible to make Plaintiff's work environment miserable so that he would quit. Plaintiff saw the

   13    doctor on the day of his injury and the doctor told him to take time off. However, when Plaintiff

   14 told Defendants that the doctor said he should take time off, Defendants denied this

   15    accommodation. Instead, they required Plaintiff to continue working, against doctor's orders.
   16            12.    Because ofthe pain that Plaintiff was feeling the day after his injury, he had to
   17 take the day off. Defendants wrote Plaintiff up for taking this day off.

   18            13.    For the first four months following his injury, Plaintiff took temperatures of
   19 employees as part of Covid screening. However, it was clear that Defendants were upset with

   20 Plaintiff and looking for any reason to write him up in order to create a pre-text for his
  21     termination. Moreover, Defendants did not really believe that Plaintiff was injured, telling
  22 Plaintiff that if he was really hurt he would not laugh with fellow co-workers. Plaintiff was

   23    harassed for parking in a handicap spot, despite having a handicap placard. Essentially,
   24    Defendants were calling Plaintiff a liar, despite the fact that Plaintiff was absolutely injured as a

  25     result of his slip on October 8th.
  26             14.    In addition, Defendants cut Plaintiff's pay rate. Defendants also changed his
  27     working hours. One week Plaintiff would work from midnight to 8:00 a.m. Then his scheduled

  28     would be changed to 8:00 a.m. to 4:00 p.m., creating a hardship on Plaintiff because it would be

         COMPLAINT                                       -3-
         CASE NO.:
Case 5:21-cv-01229-PA-SP Document 1-2 Filed 07/23/21 Page 6 of 14 Page ID #:16




    1   difficult to make plans with such a wildly inconsistent schedule. Nevertheless, Plaintiff always

    2 accommodated Defendants' request for sudden schedule changes.

    3           15.     Additionally, Plaintiff was told that due to the number of drivers who have been

    4   injured on the job, they cut his working hours from 8 hours to 4 hours. Naturally, with this many

    5   workers injured, Defendants would do anything to try and unload these disable workers from

    6 their payroll, including Plaintiff.

    7           16.    Because Defendants continually changed Plaintiff's schedule from week to week,
    8   he would receive his schedule either by text or he would be contacted on his telephone by human
    9 resources letting him know his schedule.

   10           18.    Taniera from Defendants' Human Resources contacted Plaintiff on Friday
   11   February 26, 2021, to see if he was able to come in on Monday March 1, 2021and work from
   12   Midnight to 8 a.m. Taniera told Plaintiff that she will call back to confirm whether he was

   13   needed for this shift.

   14           19.    Plaintiff never heard back from Taniera so he did not go in at Midnight on March
   15   1,2021.

   16          20.     Later that morning, on March 1, 2021, Andy,from Defendants' human resources

   17   department, contacted Plaintiff, claiming that he was told to come in at Midnight on March 1,

   18   2021 and that he failed to show up for work. Plaintiff stated that he never received a text or

   19 telephone call to come into work on March 1, 2021 at midnight, so he did not abandon his job.

  20    At this point, Plaintiff became frustrated and complained that he was getting contacted by
  21    different people in human resources and being told different things, making it very difficult to
  22 know who to listen to because Plaintiff was getting contradictory information. Out of frustration,

  23    because of all the contradictory information, Plaintiff suggested that he have his attorney come
  24 on the telephone in order to keep Defendants honest in their treatment of Plaintiff. Instead of

  25    being subjected to misleading and contradictory information. It was right after this statement
  26 that Andy abruptly hung up on Plaintiff.

  27           21.     Later that same day, Plaintiff was terminated via text for allegedly not showing up
  28 for work on March 1, 2021. However,this was a pre-text for the real reason Plaintiff was

        COMPLAINT                                      -4-
        CASE NO.:
Case 5:21-cv-01229-PA-SP Document 1-2 Filed 07/23/21 Page 7 of 14 Page ID #:17




    1   terminated and that was due to his disability. Defendants clearly tried to create ways to get rid of

    2 Plaintiff because they were upset at the fact that he was injured during,work and this provided

    3   them this opportunity.

    4           22.    Plaintiff filed a claim with the Department of Fair Employment and Housing

    5   against Defendants and obtained a right to sue letter.

    6                                     FIRST CAUSE OF ACTION
    7                                   DISABILITY DISCRIMINATION
    8                               (As to All Defendants and DOES 1 — 10)
    9           23.    Plaintiff refers to and incorporates paragraphs 1 through 22 as though fully set
   10 forth herein.

   11           24.    The laws of the State of California, as declared by its constitution and statutory
   12 schemes, prohibit, among other things, employment discrimination because of disability.

   13           25.    As set forth above, Defendant treated Plaintiff differently than similarly situated
   14   employees who were not disabled. Namely, Defendants terminated Plaintiff due to his disability.
   15           26.    Plaintiff suffered from discrimination in violation ofthe Fair Employment and

   16 Housing Act("FEHA"). The discrimination that Plaintiff suffered from Defendants included,

   17   but was not limited to the actions alleged herein, including Defendants' termination ofPlaintiff's

   18   employment because of his disability.

   19           27.    As a proximate result of Defendants' discriminatory actions against Plaintiff, as
   20 alleged above, Plaintiff has been harmed in that Plaintiff has suffered the loss of wages, salary,
   21   benefits and additional amounts of money Plaintiff would have received if Plaintiff had not been
   22 terminated due to his disability. Also, a further proximate result of Defendants' discriminatory

   23   actions against Plaintiff, as alleged above, Plaintiff has been harmed in that Plaintiff has suffered
   24   humiliation, mental anguish, and emotion and physical distress, and has been injured in body and
   25   mind.
   26           28.    Plaintiff is further informed and believes that each business or corporate

   27 employer, through its officers, directors and managing agents, and each individual Defendant,

   28   had advance knowledge of the wrongful conduct set forth above and allowed said wrongful

        COMPLAINT                                       -5-
        CASE NO.:
Case 5:21-cv-01229-PA-SP Document 1-2 Filed 07/23/21 Page 8 of 14 Page ID #:18




    1   conduct to occur and continue to occur, thereby ratifying said wrongful conduct, with a

    2 conscious disregard ofthe rights and safety Plaintiff, and after becoming aware of theit wrongful

    3   conduct, each business or corporate employer, through its officers, directors and managing

    4 agents, and each individual Defendant, aided, abetted, authorized and ratified the wrongful

    5   conduct herein alleged. Therefore, Plaintiff seeks exemplary and punitive damages against

    6   Defendants in an amount according to proof.
    7                                    SECOND CAUSE OF ACTION

    8                                     DISABILITY HARASSMENT

    9                               (As to All Defendants and DOES 11 — 20)
   10           29.     Plaintiff refers to and incorporates paragraphs 1 through 28 as though fully set
   11   forth herein.

   12           30.     The laws of the State of California, as declared by its constitution and statutory
   13   schemes, prohibit, among other things, employment harassment because of disability.

   14           31.     As set forth above, Defendant harassed Plaintiff as a result of his disability.
   15   Namely, Defendants changed Plaintiffs rate of pay, reduced his hours, and they would
   16   constantly change his work schedule. Employees who were not disabiled were not subjected to

   17 this type oftreatment.

   18           32.     Plaintiff suffered from harassment in violation ofthe Fair Employment and

   19   Housing Act("FEHA"). The harassment that Plaintiff suffered from Defendants included, but

   20   was not limited to the actions alleged herein, including Defendants' termination of Plaintiff's
   21   employment because of his disability.
   22           33.     As a proximate result of Defendants' harassing actions against Plaintiff, as alleged
   23   above, Plaintiff has been harmed in that Plaintiff has suffered the loss of wages, salary, benefits
   24 and additional amounts of money Plaintiff would have received if Plaintiff had not been

   25   terminated due to his disability. Also, a further proximate result of Defendants' discriminatory
   26 actions against Plaintiff, as alleged above, Plaintiff has been harmed in that Plaintiff has suffered

   27   humiliation, mental anguish, and emotion and physical distress, and has been injured in body and

   28   mind.

        COMPLAINT                                         6
        CASE NO.:
Case 5:21-cv-01229-PA-SP Document 1-2 Filed 07/23/21 Page 9 of 14 Page ID #:19




    1           34.     Plaintiff is further informed and believes that each business or corporate

    2 employer, through its officers, directors and managing agents, and each individual Defendant,

    3   had advance knowledge ofthe wrongful conduct set forth above and allowed said wrongful
    4 conduct to occur and continue to occur, thereby ratifying said wrongful conduct, with a

    5   conscious disregard ofthe rights and safety Plaintiff, and after becoming aware of their wrongful

    6   conduct, each business or corporate employer, through its officers, directors and managing
    7 agents, and each individual Defendant, aided, abetted, authorized and ratified the wrongful

    8   conduct herein alleged. Therefore, Plaintiff seeks exemplary and punitive damages against

    9 Defendants in an amount according to proof.
   10                                       THIRD CAUSE OF ACTION
   11                       WRONGUL TERMINATION IN VIOLATION OF FEHA
   12                         (As to Defendants SHAMROCK and DOES 21 — 30)
   13           35.    Plaintiff refers to and incorporates paragraphs 1 through 34 as though fully set
   14 forth herein.

   15          36.     The laws ofthe State of California, as declared by its constitution and statutory
   16 schemes, prohibit, among other things, employment discrimination and harassment because of

   17 disability.

   18          37.     Defendants treated Plaintiff, who was disabled due to his work injury, less
   19 favorably than similarly situated employees who were not disabled. Defendants discriminated

  20 against Plaintiff in the terms and conditions of his employment on the basis of his protected
  21    group status (disability), in violation of California law.
  22           38.     Furthermore, California law makes it improper to terminate an employee due to
  23    that employee's disability or that employee requesting to accommodate said disability. In this
  24    instance, Plaintiff was terminated due to his disability after being subjected to months of
  25    harassment due to his disability.
  26           39.     As set forth above, Defendant treated Plaintiff differently than similarly situated
  27 employees who were not disabled due to a work injury, namely Defendants terminated Plaintiff.

  28           40.     As a proximate result of Defendants' illegal termination of Plaintiff, as alleged

        COMPLAINT
        CASE NO.:
                                                        - 7-
Case 5:21-cv-01229-PA-SP Document 1-2 Filed 07/23/21 Page 10 of 14 Page ID #:20




     1   above, Plaintiff has been harmed in that Plaintiff has suffered the loss of wages, salary, benefits

     2 and additional amounts of money Plaintiff would have received ifPlaintiff had not been

     3   terminated due to his disability. Also, a further proximate result of Defendants' actions against
     4 Plaintiff, as alleged above, Plaintiff has been harmed in that Plaintiff has suffered humiliation,

     5   mental anguish, and emotion and physical distress, and has been injured in body and mind.

     6          41.     Plaintiff is further informed and believes that each business or corporate

     7 employer, through its officers, directors and managing agents, and each individual Defendant,

     8   had advance knowledge ofthe wrongful conduct set forth above and allowed said wrongful
     9 conduct to occur and continue to occur, thereby ratifying said wrongful conduct, with a

    10   conscious disregard ofthe rights and safety of Plaintiff, and after becoming aware of their
    11   wrongful conduct, each business or corporate employer, through its officers, directors and
    12   managing agents, and each individual Defendant aided, abetted, authorized and ratified the
    13   wrongful conduct herein alleged. Therefore, Plaintiff seeks exemplary and punitive damages

    14 against Defendants in an amount according to proof.

    15                                   FOURTH CAUSE OF ACTION
    16         FAILURE TO TAKE REASONABLE AND NECESSARY STEPS TO PREVENT

    17                                          DISCRIMINATION
    18                        (As to Defendants SHAMROCK and DOES 31 — 40)
    19          42.    Plaintiff refers to and incorporates paragraphs 1 through 41 as though fully set
    20 forth herein.
   21           43.     At all times material, Defendants had a statutory duty to their employees,
   22 including Plaintiff, to take all reasonable and necessary steps to prevent discrimination, under

   23    Government Code section 12940(k). Moreover, it was reasonably foreseeable that the breach of
   24 such duty would cause Plaintiff to sustain injuries and damages if Plaintiff were subjected to the

   25    wrongful conduct ofthe Defendants which is described herein above.

   26           44.    Pursuant to Trujillo v. North County Transit District, 63 Cal.App.4th 280(1998),
   27 Plaintiff has a right to bring a tort cause of action for such breach of duty.

   28          45.     In spite of Defendants' duty to take all reasonable steps to prevent discrimination

         COMPLAINT                                      -8-
         CASE NO.:
Case 5:21-cv-01229-PA-SP Document 1-2 Filed 07/23/21 Page 11 of 14 Page ID #:21




     1    from occurring, including a duty to train employees in the avoidance of discrimination and a duty

     2 to conduct an investigation after Plaintiff's complaint(s) were.made, Defendants intentionally or

     3    carelessly breached such duty causing Plaintiff damages, according to proof.

     4            WHEREFORE,Plaintiff prays for judgment against Defendants as follows:

     5            1.     For compensatory damages in an amount to be established according to proof at

    6 trial;

     7           2.      For interest in the amount of the maximum amount permitted by law;
     8           3.      For special damages;
     9           3.      For punitive damages and exemplary damages as are determined just according to
    10    proof, all in a sum to be determined at trial;
    11           4.      For statutory damages;
    12           5.      For attorneys' fees;
    13           6.      For costs of suit incurred herein; and

                 7.      For all such other relief as the Court shall deem just and appropriate.
    15

          Dated: May 28, 2021                                  THE RINKA LAW FIRM
    17

    18                                                         By:
    19                                                            STEP EN M. RINKA
                                                                   Attorneys for Plaintiff
   20 -                                                           JONATHAN SMITH

   21                                      DEMAND FOR JURY TRIAL

   22
                 Plaintiff hereby demands a trial by jury of all his claims.
   23
          Dated: May 28, 2021                                  THE RINKA LAW FIRM
   24

   25
                                                               By:
   26                                                             STEPHEN M. RINKA
                                                                  Attorneys for Plaintiff
   27                                                             JONATHAN SMITH
   28

          COMPLAINT                                        9
          CASE NO.:
Case 5:21-cv-01229-PA-SP Document 1-2 Filed 07/23/21 Page 12 of 14 Page ID #:22
                                                                                                                                                                 CM-010
 ATTORNEY OR PARTY WITHOUT ATTORNEY(Name,State Bar number, and address):
                                                                                                                               FOR COURT USE ONLY
Stephen M. Rinka (SBN 219626)
The Rinka Law Firm, PC
9440 Santa Monica Blvd., Suite 301, Beverly Hills, CA 90210                                                               FILED
                                                                                                                 Superior Court of California
          TELEPHONE NO.:     310-556-9653                   FAX NO.(Optional):   310-579-8768
                                                                                                                    County of Riverside
    ATTORNEY FOR (Name):     Plaintiff Jonathan Smith
SUPERIOR COURT OF CALIFORNIA, COUNTY OF RIVERSIDE                                                                              5/28/2021
 STREET ADDRESS: 4050    Main Street                                                                                           J. Bishbp
 MAILING ADDRESS: Same
CITY AND ZIP CODE: Riverside 92501                                                                                     Electronically Filed
     BRANCH NAME:     Riverside Historic Courthouse
CASE NAME:
 Jonathan Smith v. Shamrock Foods Company
                                                                                   CASE NUMBER:
       CIVIL CASE COVER SHEET                Complex Case Designation
        Unlimited         Limited         ET Counter                   Joinder                                                    CVRI2102628
       (Amount           (Amount
                                         Filed with first appearance by defendant JUDGE:
        demanded         demanded is
                                            (Cal. Rules of Court, rule 3.402)       DEPT.:
       exceeds $25,000)  $25,000)
                           Items 1-6 below must be completed (see instructions on page 2).
 1. Check one box below for the case type that best describes this case:
    Auto Tort                                            Contract                                        Provisionally Complex Civil Litigation
          Auto (22)                                             Breach of contract/warranty (06)        (Cal. Rules of Court, rules 3.400-3.403)
    Ei U• ninsured motorist(46)                                 Rule 3.740 collections (09)             ET Antitrust/Trade regulation (03)
    Other PI/PD/WD (Personal Injury/Property                    Other collections (09)                  r—i      Construction defect(10)
    Damage/Wrongful Death) Tort                                                                                  Mass tort(40)
                                                                Insurance coverage (18)
    r-i A• sbestos(04)                                   1 -1  O• ther contract(37)
                                                                                                                 Securities litigation (28)
             P• roduct liability(24)                                                                         Environmental/Toxic tort (30)
                                                         Real Property
    I—I Medical malpractice (45)                                                                             Insurance coverage claims arising from the
                                                           Fl Eminent domain/Inverse
                                                                                                             above listed provisionally complex case
    E I Other PI/PD/WD (23)                                       condemnation (14)
                                                                                                             types(41)
    Non-P1B/Pus
              Di/W    otruhu
                nesDs(tO   enr)faTiro                     -1    1 Wrongful eviction (33)                Enforcement of Judgment
                                     business practice(07) 1—I Other real property(26)                        Enforcement ofjudgment(20)
          Civil rights
                  (1 (08)                                   Unlawful Detainer
                                                                                                         Miscellaneous Civil Complaint
             Defamation (13)                            FT      C• ommercial (31)
                                                                                                        I—I RICO (27)
             Fraud                                      FT Residential (32)
                                                                                                        I    I   Other complaint(not specified above)(42)
    E-1 Intellectual property (19)                      • D• rugs (38)
                                                                                                         Miscellaneous Civil Petition
        Professional negligence (25)                    Judicial Review
                                                        E-1     A• sset forfeiture (05)
                                                                                                        FT       Partnership and corporate governance (21)
         Other non-PI/PD/WD tort(35)
    Employment                                          •       P• etition re: arbitration award (11)   -
                                                                                                        I 1 Other petition (not specified above)(43)
             Wrongful termination (36)                   TT     W• rit of mandate(02)
    ET Other employment(15)                             ET Other judicial review (39)
2. This case        I is     TT is not      complex under rule 3.400 of the California Rules of Court. If the case is complex, mark the
   factors requiring exceptional judicial management:
   a. = Large number of separately represented parties            d. F-1 Large number of witnesses
    b. F1 Extensive motion practice raising difficult or novel e, = Coordination with related actions pending in one or more
             issues that will be time-consuming to resolve                   courts in other counties, states, or countries, or in a federal
   c.        Substantial amount of documentary evidence                      court
                                                                  f.         Substantial postjudgment judicial supervision
3. Remedies sought(check all that apply): a.          monetary b.         nonmonetary; declaratory or injunctive relief c.           punitive
4. Number of causes of action (specify): Disability discrimination; Disability harassment; Wrongful Termination
5. This case F-1 is          TT is not a class action suit.
6. If there are any known related cases, file and serve a notice of related case.(You may use           C 1015.)
Date: May 28, 2021
Stephen M. Rinka
                            (TYPE OR PRINT NAME)                                                                  GNATU E OF PARtY OR ATTORNEY FOR PARTY)
                                                                      NOTICE
 • Plaintiff must file this cover sheet with the first paper filed in the action or proceeding (except small claims cases or cases filed
   under the Probate Code, Family Code, or Welfare and Institutions Code).(Cal. Rules of Court, rule 3.220.) Failure to file may result
   in sanctions.
 • File this cover sheet in addition to any cover sheet required by local court rule.
 • If this case is complex under rule 3.400 et seq. of the California Rules of Court, you must serve a copy of this cover sheet on all
   other parties to the action or proceeding.
 • Unless this is a collections case under rule 3.740 or a complex case, this cover sheet will be used for statistical purposes only.
                                                                                                                                                                Page 1 of 2
Form Adopted for Mandatory Use                                                                                     Cal. Rules of Court, rules 2.30, 3.220, 3.400-3.403, 3.740;
Judicial CoundI of California                              CIVIL CASE COVER SHEET                                          Cal. Standards of Judicial Administration, std. 3.10
CM-010[Rev. July 1,2007]                                                                                                                                    wmv.courfs.ca.gov
Case 5:21-cv-01229-PA-SP Document 1-2 Filed 07/23/21 Page 13 of 14 Page ID #:23

                               INSTRUCTIONS ON HOW TO COMPLETE THE COVER SHEET                                                            CM-010
To Plajntiffs and Others Filing First Papers. If you are filing a first paper (for example, a complaint) in a civil case, you must
 complete and file, along with your first paper, the Civil Case Cover Sheet contained on page 1. This information will be used to compile
statistics about the types and numbers of cases filed. You must complete items 1 through 6 on the sheet. In item 1, you must check
brie box for the case type that best describes the case. If the case fits both a general and a more specific type of case listed in item 1,
check the more specific one. If the case has multiple causes of action, check the box that best indicates the primary cause of action.
To assist you in completing the sheet, examples of the cases that belong under each case type in item 1 are provided below. A cover
sheet must be filed only with your initial paper. Failure to file a cover sheet with the first paper filed in a civil case may subject a party,
its counsel, or both to sanctions Under rules 2.30 and 3.220 of the California Rules of Court.                                                  ,.
To Parties in Rule 3.740 Collections Cases. A "collections case" under rule 3.740 is defined as an action for recovery of money owed
in a sum stated to be certain that is not more than $25,000, exclusive of interest and attorney's fees, arising from a transaction in which
property, services, or money was acquired on credit. A collections case does not include an action seeking the following:(1) tort
damages,(2) punitive damages,(3) recovery of real property,(4) recovery of personal property, or(5)a prejudgment writ of
attachment. The identification of a case as a rule 3.740 collections case on this form means that it will be exempt from the general
time-for-service requirements and case management rules, unless a defendant files a responsive pleading. A rule 3.740 collections
case will be subject to the requirements for service and obtaining a judgment in rule 3140.
To Parties in Complex Cases. In complex cases only, parties must also use the Civil Case Cover Sheet to designate whether the
case is complex. If a plaintiff believes the case is complex under rule 3.400 of the Califomia Rules of Court, this must be indicated by
completing the appropriate boxes in items 1 and 2. If a plaintiff designates a case as complex, the cover sheet must be served with the
complaint on all parties to the action. A defendant may file and serve no later than the time of its first appearance a joinder in the
plaintiffs designation, a counter-designation that the case is not complex, or, if the plaintiff has made no designation, a designation that
the case is complex.                                      CASE TYPES AND EXAMPLES
 Auto Tort                                      Contract                                           Provisionally Complex Civil Litigation (Cal.
    Auto (22)-Personal Injury/Property              Breach
                                                     Brea of C  Contract/Warranty
                                                                     t t/Warrany t (06)            Rules of Court Rules 3.400-3.403)
           Damage/VVrongful Death                        Breach of Rental/Lease                          Antitrust/Trade Regulation (03)
       Uninsured Motorist(46)(if the                         Contract(not unlawful detainer              Construction Defect(10)
        case involves an uninsured                               or wrongful eviction)
                                                                                i ti                     Claims Involving Mass Tort(40)
        motorist claim subject to                        Contract/Warranty Breach-Seller                 Securities Litigation (28)
        arbitration, check this item                         Plaintiff(not fraud or negligence)          Environmental/Toxic Tort(30)
        instead of Auto)                                 Negligent Breach of Contract/                   Insurance Coverage Claims
 Other PI/PD/WD (Personal Injury/                            Warranty                                          (arising from provisionally complex
 Property Damage/Wrongful Death)                        Other Breach of Contract/Warranty                      case type listed above)(41)
 Tort                                               Collections (e.g., money owed, open            Enforcement of Judgment
      Asbestos (04)                                      book accounts)(09)                           Enforcement of Judgment(20)
         Asbestos Property Damage                       Collection Case-Seller Plaintiff                   Abstract of Judgment(Out of
         Asbestos Personal Injury/                      Other Promissory Note/Collections                       County)
               Wrongful Death                                Case                                     Confession of Judgment(non-
     Product Liability (not asbestos or             Insurance Coverage (not provisionally                   domestic relations)
          toxic/environmental)(24)                      complex)(18)                                  Sister State Judgment
     Medical Malpractice (45)                           Auto Subrogation                              Administrative Agency Award
           Medical Malpractice-                         Other Coverage                                    (not unpaid taxes)
                Physicians & Surgeons               Other Contract
                                                               t t(37)                                 Petition/Certification of Entry of
     Other Professional Health Care                     Contractual Fraud                                   Judgment on Unpaid Taxes
             Malpractice                                Other Contract Dispute                         Other Enforcement of Judgment
     Other PI/PD/WD (23)                        Real Property                                                Case
           Premises Liability (e.g., slip           Eminent Domain/Inverse                         Miscellaneous Civil Complaint
                and fall)                               Condemnation (14)                              RICO (27)
           Intentional Bodily Injury/PD/WD          Wrongful Eviction (33)                             Other Complaint (not specified
                (e.g., assault, vandalism)          Other Real Property (e.g., quiet title)(26)             above)(42)
           Intentional Infliction of                    Writ of Possession of Real Property
                                                                                                            Declaratory Relief Only
                Emotional Distress                      Mortgage Foreclosure                                Injunctive Relief Only (non-
           Negligent Infliction of                      Quiet Title
                                                                                                                 harassment)
                 Emotional Distress                     Other Real Property (not eminent                     Mechanics Lien
           Other PI/PD/WD                               domain, landlord/tenant, or                         Other Commercial Complaint
 Non-PI/PD/WD (Other) Tort                              foreclosure)
                                                                                                                 Case (non-tort/non-complex)
     Business Tort/Unfair Business              Unlawful Detainer                                           Other Civil Complaint
         Practice (07)                              Commercial(31)
                                                                                                                 (non-tort/non-Complex)
     Civil Rights (e.g., discrimination,            Residential (32)                               Miscellaneous Civil Petition
           false arrest)(not civil                  Drugs(38)(if the case involves illegal            Partnership and Corporate
            harassment)(08)                         drugs, check this item; otherwise,                     Governance (21)
     Defamation (e.g., slander, libel)             report as Commercial or Residential)               Other Petition (not specified
           (13)                                 Judicial Review                                            above)(43)
     Fraud (16)                                     Asset Forfeiture (05)
                                                                                                           Civil Harassment
     Intellectual Property (19)                     Petition Re: Arbitration Award (11)
                                                                                                           Workplace Violence
     Professional Negligence (25)                   Writ of Mandate(02)
                                                                                                           Elder/Dependent Adult
         Legal Malpractice                              Writ-Administrative Mandamus
                                                                                                                Abuse
         Other Professional Malpractice                 Writ-Mandamus on Limited Court
                                                                                                           Election Contest
             (not medical or legal)                        Case Matter
                                                                                                           Petition for Name Change
    Other Non-PI/PD/WD Tort(35)                         Writ-Other Limited Court Case
                                                                                                           Petition for Relief From Late
 Employment                                                Review
                                                                                                                Claim
     Wrongful Termination (36)                      Other Judicial Review (39)
                                                                                                           Other Civil Petition
    Other Employment(15)                                Review of Health Officer Order
                                                        Notice of Appeal-Labor
                                                             Commissioner Appeals
CM-010(Rev. July 1, 20071
                                                        CIVIL CASE COVER SHEET                                                            Page 2 of 2
  Case 5:21-cv-01229-PA-SP Document 1-2 Filed 07/23/21 Page 14 of 14 Page ID #:24




                                               SUPERIOR COURT OF CALIFORNIA, COUNTY OF RIVERSIDE

 O      BANNING 311 E. Ramsey St., Banning, CA 92220               0 MURRIETA 30755-D Auld Rd., Suite 1226, Murrieta, CA 92563
 O      BLYTHE 265 N. Broadway, Blythe, CA 92225                   0 PALM SPRINGS 3255 E. Tahquitz Canyon Way, Palm Springs, CA 92262
 O      CORONA 505 S. Buena Vista, Rm.201, Corona, CA 92882        0 RIVERSIDE 4050 Main St., Riverside, CA 92501
 O      HEMET 880 N. State St., Hemet, CA 92543             „    -0 TEMECULA 41002 County Center Dr., #100, Temecula, CA 92591
 O      MORENO VALLEY 13800 Heacock St., Ste. D201, Moreno Valley, CA 92553
                                                                                                                                                RI-C1032
 ATTORNEY OR PARTY WITHOUT ATTORNEY Warne. State Etat Number and Address)                                        FOR COURT USE ONLY
 Stephen M. Rinka (SBN 219626)
 The Rinka Law Firm, PC
 9440 Santa Monica Blvd., Suite 301
 Beverly Hills, CA 90210
           TELEPHONE NO: 310-556-9653                             FAX NO.(Optional):   310-579-8768
                                                                                                              FILED
                                                                                                        Superior Court of California
  E-MAIL ADDRESS (Optional): srinka@rinkalaw.com                                                           County of Riverside
     ATTORNEY FOR (Nome):
                             Plaintiff Jonathan Smith                                                            5/28/2021
              PLAINTIFF/PETITIONER: Jonathan            Smith                                                    J. Bishop
                                                                                                             Electronically Filed

        DEFENDANT/RESPONDENT: Shamrock                   Foods Company                                CASE NUMBER:            '
                                                                                                                     CVRI2102628
                                                                   CERTIFICATE OF COUNSEL


 The undersigned certifies that this matter should be tried or heard in the court identified above for the reasons
 specified below:

     El        The action arose in the zip code of:                          91752


     El        The action concerns real property located in the zip code of:


    0 The Defendant resides in the zip code of:




For more information on where actions should be filed in the Riverside County Superior Courts, please refer
to Local Rule 1.0015 at www.riverside.courts.ca.gov.


 I certify (or declare) under penalty of perjury under the laws of the State of California that the foregoing is
true and correct.



     Date May 28, 2021




    Stephen M. Rinka
       (TYPE OR PRINT NAME OF 0 ATTORNEY 0 PARTY MAKING DECLARATION)

                                                                                                                                               Page 1 of 1
 Approved for Mandatory Use                                                                                                                   Local Rule 1.0015
 Riverside Superior Court                                            CERTIFICATE OF COUNSEL                      riversIde.counsca.govnocalfrms/localfnns.sleml
 RI-CI032 (Rev. 08/15113)
(Reformatted 01107/19)
